DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations

SMDL #02-018
November 21, 2002
Dear State Medicaid Director:
This letter addresses the Federal matching rate available for administrative activities performed
by Skilled Professional Medical Personnel (SPMP) in the school setting. As described below,
the purpose of this letter is to inform you that effective January 1, 2003, the enhanced Federal
matching rate of 75 percent will no longer be available for the activities performed by SPMP
school staff.
Section 1903(a) of the Social Security Act (the Act) provides for variable Federal matching rates
to states for administrative functions under Medicaid. The majority of activities that are
necessary for the proper and efficient operation of a state Medicaid plan are financed at the
Federal financial participation (FFP) rate of 50 percent. However, the costs of certain activities
may have been claimed at a higher FFP rate; in particular, section 1903 (a)(2) of the Act provides
for Federal matching at 75 percent for compensation and training of SPMP and their directly
supporting staff.
Generally, in order for the enhanced matching rate of 75 percent to be available for activities
performed by SPMPs, the staff performing such functions must have completed a two year
program leading to an academic degree or certificate in a medically related program and the
activity itself must require the use of their professional training and expertise.
However, although there are employees in schools who have the qualifications needed to be
considered an SPMP, CMS has determined that their advanced skills and training are not
necessary in order to perform the types of administrative activities that take place in school
settings. Administrative activities provided in schools may include: outreach, facilitating
eligibility determination, program planning and coordination, training, and referral, coordination
and monitoring of services. Many school employees conduct such activities, in addition to or
instead of SPMPs. Since school employees without the advanced training of an SPMP are able
to perform such administrative activities, performance of these activities does not require the use
of an SPMP; nor is not necessary for SPMPs that do perform such activities to utilize their
professional training and expertise.
Activities that do require individuals with advanced medical skills and training are likely
provided as part of a medical service, and as such are not reimbursable as administrative costs
under the Medicaid program. Federal matching for the costs of the activities provided as medical
services and performed by such individuals who are qualified Medicaid providers may be

Page 2 – State Medicaid Director
claimed as medical assistance expenditures under the Medicaid program (as distinguished from
costs claimed as administration), in accordance with the appropriate requirements associate with
claiming for medical assistance expenditures.
In summary, effective January 1, 2003, FFP is no longer available at the enhanced rate of 75
percent for the costs of activities performed by school-based SPMPs. The Medicaid-related
administrative activities performed by SPMPs in the school setting may be claimable at the
regular 50 percent Federal matching rate for administration under Medicaid. This new policy
will be addressed in the forthcoming final Medicaid School-Based Administrative Claiming
Guide.
Effective January 1, 2003, claims for administrative costs at the enhanced SPMP matching rate
in the school setting are no longer allowable. However, that does not mean all SPMP claims in
the past were necessarily allowable. The allowability of SPMP claims for periods prior to the
effective date of the policy change will be based on the specific aspects of such claims, in
accordance with the requirements for claiming at the enhanced SPMP matching rate.
If you have any questions regarding this letter, please contact Richard Strauss of my staff at
(410) 786-2019.
Sincerely,
/s/
Dennis G. Smith
Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association

Page 3 – State Medicaid Director
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Officials
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments
Jim Frogue
Acting Director, Health and Human Services Task Force
American Legislative Exchange Council

